Citation Nr: 1437988	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation for PTSD  in excess of 30 percent prior to August 16, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from June 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial 30 percent disability evaluation.  In September 2013, the RO awarded an increased 50 percent evaluation for PTSD from August 16, 2012.  The Veteran appeals the assigned disability evaluations.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript is associated with the VA electronic claims file.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal except as to the hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody, 38 C.F.R. § 3.159(c), and providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the Veteran's testimony in June 2014, the Board finds that additional development is necessary to obtain outstanding VA treatment records from the Hammond VA Mental Health Clinic and to afford the Veteran another VA examination in view of his report of worsened symptoms since his last VA examination in August 2012.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent treatment records to include Hammond VA Mental Health Clinic records dated since 2009.

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.

For the period of time prior to August 16, 2012 and for the period of time from August 16, 2012, the examiner should clearly indicate the level of occupational and social impairment:

Is there occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

Is there occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

Is there total occupational and social impairment due to PTSD symptoms?

The examination report must include a complete rationale for all opinions and conclusions reached for each period of time (before August 16, 2012 and from August 16, 2012).

3.  After completing the above and any other development as may be indicated the newly developed record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

